
	

116 S412 IS: Remote, Emergency, Medical, Online Training, Telehealth, and EMT Act
U.S. Senate
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 412
		IN THE SENATE OF THE UNITED STATES
		
			February 7, 2019
			Mr. Heinrich (for himself, Mrs. Feinstein, Mr. Udall, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To provide a pay incentive for border patrol agents to complete emergency medical technician and
			 paramedic training, to ensure that language interpretation services are
			 available at
			 all U.S. Border Patrol stations, and for other purposes.
	
	
 1.Short titlesThis Act may be cited as the Remote, Emergency, Medical, Online Training, Telehealth, and EMT Act or the REMOTE Act. 2.Medical training for border patrol agents (a)Defined termIn this section, the term children means individuals who have not attained 18 years of age.
			(b)Medical training
 (1)In generalSection 411 of the Homeland Security Act of 2002 (6 U.S.C. 211) is amended— (A)in subsection (c)(17), by striking subsection (l) and inserting subsections (l) and (m);
 (B)by redesignating subsections (m), (n), (o), (p), (q), and (r) as subsections (n), (o), (p), (q), (r), and (s), respectively; and
 (C)by inserting after subsection (l) the following:  (m)Medical training for border patrol agents (1)In general (A)AvailabilityBeginning not later than 6 months after the date of the enactment of this subsection, the Commissioner of U.S. Customs and Border Protection shall make available, at no cost to U.S. Border Patrol agents selected for such training, emergency medical technician (referred to in this subsection as EMT) and paramedic training in each U.S. Border Patrol sector along the southern land border of the United States. Such training shall include pediatric medical training, which shall utilize nationally recognized pediatric training curricula that includes emergency pediatric care.
 (B)Use of official duty timeA U.S. Border Patrol agent shall be credited with work time for any EMT or paramedic training provided to such agent pursuant to subparagraph (A) in order to achieve or maintain an EMT or paramedic certification.
 (C)Lodging and per diemLodging and per diem shall be made available to border patrol agents attending training described in subparagraph (B) if such training is not available at a location within commuting distance of the agent’s residence or worksite.
 (D)Service commitmentAny U.S. Border Patrol agent who completes a paramedic certification preparation program pursuant to subparagraph (A) shall—
 (i)complete 3 years of service as a U.S. Border Patrol agent following the completion of such training; or
 (ii)reimburse U.S. Customs and Border Protection in an amount equal to the product of— (I)the cost of providing such training to such agent; multiplied by
 (II)the percentage of the service required under clause (i) that the agent failed to complete. (2)Increase in rate of pay for border patrol medical certification (A)EMT certificationA U.S. Border Patrol agent who has completed EMT training pursuant to paragraph (1)(A) and has a current, State-issued or State-recognized certification as an EMT shall receive, in addition to the pay to which the agent is otherwise entitled under this section, an amount equal to 5 percent of such pay.
 (B)Paramedic certificationA U.S. Border Patrol agent who has completed paramedic training pursuant to paragraph (1)(A) and has a current, State-issued or State-recognized certification as a paramedic shall receive, in addition to the pay to which the agent is otherwise entitled under this section (except for subparagraph (A)), an amount equal to 10 percent of such pay.
 (C)Existing certificationsA U.S. Border Patrol agent who did not participate in the training made available pursuant to paragraph (1)(A), but, as of the date of the enactment of the REMOTE Act, has a current State-issued or State-recognized EMT or paramedic certification, shall receive, in addition to the pay to which the agent is otherwise entitled under this section (except for subparagraph (A) or (B)), an amount equal to—
 (i)5 percent of such pay for an EMT certification; and (ii)10 percent of such pay for a paramedic certification.
 (3)Availability of medically trained border patrol agentsNot later than 3 years after the date of the enactment of the REMOTE Act, the Commissioner of U.S. Customs and Border Protection shall— (A)ensure that—
 (i)U.S. Border Patrol agents with current EMT or paramedic certifications are stationed at each U.S. Border Patrol sector and remote station along the southern border to the greatest extent possible;
 (ii)10 percent of all U.S. Border Patrol agents have EMT certifications and comprise not fewer than 10 percent of all border patrol agents assigned to each U.S. Border Patrol sector; and
 (iii)1 percent of all U.S. Border Patrol agents have paramedic certifications and comprise not fewer than 1 percent of all U.S. Border Patrol agents assigned to each U.S. Border Patrol sector; and
 (B)in determining the assigned posts of U.S. Border Patrol agents who have received training under paragraph (1)(A), give priority to remote stations and forward operating bases.
									(4)Medical supplies
 (A)Minimum listThe Commissioner of U.S. Customs and Border Protection shall provide minimum medical supplies to each U.S. Border Patrol agent with an EMT or paramedic certification and to each U.S. Border Patrol sector, including all remote stations and forward operating bases and for use while on patrol. Such supplies shall include—
 (i)supplies designed for children; (ii)first aid kits; and
 (iii)oral hydration, such as water. (B)ConsultationIn developing the minimum list of medical supplies required under subparagraph (A), the Commissioner shall consult national organizations with expertise in emergency medical care, including emergency medical care of children.
 (5)Motor vehiclesThe Commissioner of U.S. Customs and Border Protection shall make available appropriate motor vehicles to U.S. Border Patrol agents with current EMT or paramedic certifications to enable them to provide necessary emergency medical assistance..
 (2)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out section 5550(g) of title 5, United States Code, as added by paragraph (1).
				(c)Identifying and treating individuals experiencing medical distress
				(1)Online training
 (A)In generalBeginning on the date that is 90 days after the date of the enactment of this Act, the Commissioner of U.S. Customs and Border Protection shall require all border patrol agents and officers, including agents and officers with EMT or paramedic certification, to complete an online training program that meets nationally recognized standards for the medical care of children that will enable U.S. Border Patrol agents and officers—
 (i)to identify common signs of medical distress in children; and (ii)to ensure the timely transport of sick or injured children to an appropriate medical provider.
 (B)ContractIn developing or selecting an online training program under subparagraph (A), the Commissioner may enter into a contract with a national professional medical association of pediatric medical providers.
 (2)Voice access to medical professionalsThe Commissioner of U.S. Customs and Border Protection shall ensure that all remote U.S. Border Patrol stations, forward operating bases, and remote ports of entry on the southern border have 24-hour voice access to a medical command physician whose board certification includes the ability to perform this role or a mid-level health care provider with pediatric training for consultations regarding the medical needs of individuals, including children, taken into custody near the United States border. Access under this paragraph may be accomplished through mobile phones, satellite mobile radios, or other means prescribed by the Commissioner.
 3.Language interpretation servicesThe Commissioner of U.S. Customs and Border Protection shall ensure that language interpretation services, either in person or remotely through electronic technology, are continuously available at all remote U.S. Border Patrol stations, forward operating bases, and remote ports of entry on the southern border for any language that is commonly spoken by migrants seeking to enter the United States through the southern border.
